                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


 UNITED STATES OF AMERICA,                          :
                                                    : CASE NO: 2:11-CR-223
                               Plaintiff,           : JUDGE WATSON
                                                    :
                v.                                  :
                                                    :
ARTHUR SCHLICHTER,                                  :
SSN: ***-**-2027                                    :
                                                    :
Defendant.                                          :
                                                    :
                              and

CLAIMS ADMINISTRATOR FOR THE
NFL CONCUSSION SETTLEMENT
PROGRAM
                  Garnishee.

                NOTICE OF STIPULATED AGREEMENT REGARDING
             DEFENDANT’S INTEREST IN NFL CONCUSSION SETTLEMENT

       IT IS HEREBY STIPULATED by and between the United States of America, by and through

its counsel, Assistant United States Attorney Bethany J. Hamilton, and Defendant Arthur Schlichter

(“Defendant”), the immediate liquidation of Defendant’s claim in Turner v. National Football League

and NFL Properties, LLC (In re: National Football League Players’ Concussion Injury Litigation),

Case No. 2:12-md-02323-AB (“NFL Concussion Settlement”) as follows:

       Subject to Court approval and without waiving their respective arguments as to their respective

interests in the NFL Concussion Settlement, the parties agree to the following proposed settlement

relating to the government’s interest in Defendant’s interest in the settlement funds:

       1. Plaintiff has a valid lien against the NFL Concussion Settlement.

       2. The Claims Administrator for the NFL Concussion Settlement Program shall turnover to

           Plaintiff Defendant’s interest in the NFL Concussion Settlement, currently estimated to be
   $712,667.03, being the net payment amount owed to Defendant.

3. Defendant’s monetary award has been reduced by the following offsets (as authorized by

   the settlement agreement in this case): 1) a deduction for potential derivative claim awards

   as provided for in the settlement agreement in the case (“Derivative Claims”); 2) a five

   percent deduction for the common benefit fee that is being set aside from all monetary

   awards for the possible benefit of Co-Lead Class Counsel (“Class Counsel’s Claim”). This

   amount is being held until a determination is made on Co-Lead Class Counsel’s motion for

   being awarded these monies; 3) and attorney fees for Defendant’s attorney in the NFL

   Concussion Settlement (“Defendant’s Counsel’s Claim”).

4. The parties agree that $95,000 from the net monetary award will be paid out for Defendant’s

   benefit.   Specifically, Defendant has requested and Plaintiff has agreed to pay two

   outstanding bills for legal services rendered by two attorneys: Steve Nolder at Scott &

   Nolder Co., LPA, in the amount of $31,892.25 and Nicholas Huang at Harrison & Moberly,

   in the amount of $20,000.00. Defendant has requested and Plaintiff has agreed to pay the

   remaining amount of $43,107.75 to his mother, Mila Schlichter.

5. After receipt of Defendant’s net monetary award from the NFL, Plaintiff agrees to direct

   the Clerk to issue checks payable to Scott & Nolder Co., LPA in the amount of $31,892.25,

   Nicholas C. Huang, P.C. in the amount of $20,000.00, and Mila Schlichter in the amount of

   $43,107.75. The checks will be sent to the address listed on the attached Certificate of

   Service.

6. Defendant acknowledges and agrees that he will receive no money directly from the NFL

   Concussion Settlement.

7. The Clerk will hold the remaining amount received from the NFL for the benefit of the

   victims in this case, in the approximate amount of $617,667.03.
8. In exchange for the above payments for the benefit of Defendant, Defendant waives any

   interest in the NFL Settlement Proceeds and withdraws any objection to the receipt of these

   from the NFL to Plaintiff. Defendant further waives any right to appeal the Final Order of

   Garnishment relating to the NFL Settlement Agreement.            Defendant also agrees to

   cooperate with Plaintiff and the Claims Administrator regarding anything necessary to

   finalize the settlement and execute all documents necessary to finalize the settlement. The

   Clerk will not make any payments for the benefit of Defendant to the individuals identified

   above until Plaintiff receives confirmation from the Claims Administrator that nothing else

   is needed to finalize the settlement.

9. The Clerk will make no distribution to the victims in this case from these funds until

   receiving additional written instructions from the U.S. Attorney’s office.

10. Finally, Defendant and attorney for Defendant agree that if Defendant or Defendant’s

   attorney become entitled to any additional funds from the settlement, those funds shall be

   also paid to Plaintiff, including, but not limited to, a denial of either a derivative claim

   and/or of the Lead Counsel’s Claim.


                                             Respectfully submitted,

                                             BENJAMIN C. GLASSMAN
                                             United States Attorney


                                             s/ Bethany J. Hamilton
                                             BETHANY J. HAMILTON (0075139)
                                             Assistant United States Attorney
                                             303 Marconi Boulevard
                                             Suite 200
                                             Columbus, Ohio 43215
                                             (614) 469-571
                                             Fax: (614) 469-5240
                                             Bethany.Hamilton@usdoj.gov
s/ Daniel S. Chamberlain
DANIEL S. CHAMBERLAIN (#16375-49)
Attorney for Defendant
Cohen & Malad, LLP
One Indiana Square, Suite 1400
Indianapolis, Indiana 46204
(317) 636-6481
Fax: (317) 636-2593


s/ Arthur Schlichter
Arthur Schlichter
                                     CERTIFICATE OF SERVICE


                I hereby certify that on the 21st day of May, 2019, I electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system which will send notification of such filing to

entities who have requested to receive ECF notice and that it was served by regular U.S. mail,

postage prepaid, to the following:

Arthur Schlichter
FCI Edgefield
P.O. Box 723
Edgefield, SC 29824

Claims Administrator for the NFL Concussion Settlement Program
P.O. Box 25369
Richmond, VA 23260

Steven S. Nolder, Esq.
Scott & Nolder Co., LPA
65 East State Street, Suite 200
Columbus, Ohio 43215

Daniel S. Chamberlain, Esq. (Counsel for Defendant in the NFL Concussion Class Action Case)
One Indiana Square
Suite 1400
Indianapolis, Indiana 46204

Nicholas C. Huang, P.C.
5167 N. Capitol Ave.
Indianapolis, IN 46204

Mila Schlichter
1940 Beacon Street
Washington Court House, Ohio 43160

                                                      s/ Bethany J. Hamilton
                                                      BETHANY J. HAMILTON (0075139)
                                                      Assistant United States Attorney
